Citation Nr: 1409449	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-13 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis with bilateral mild pes planus.

2.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for bilateral plantar fasciitis with bilateral mild pes planus and the noncompensable rating for sinusitis.  An August 2013 rating decision increased the evaluation of sinusitis to 10 percent effective March 19, 2012.  In a January 2014 supplemental statement of the case (SSOC), the RO increased the Veteran's rating for bilateral plantar fasciitis with pes planus to 30 percent effective May 11, 2009 and to 50 percent effective January 9, 2014.  


FINDING OF FACT

In a written statement received by VA in February 2014, the Veteran, through his attorney, requested withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received by the Board in February 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, notified VA that he wanted to withdraw his appeal because the ratings assigned in the January 2014 SSOC were satisfactory.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and it is dismissed.


ORDER

The appeal for an increased rating for bilateral plantar fasciitis with bilateral mild pes planus is dismissed.

The appeal for an increased rating for sinusitis is dismissed.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


